ACCEPTED
                                                                                                        03-12-00757-CR
                                                                                                                3598484
                                                                                              THIRD COURT OF APPEALS
                                                                                                         AUSTIN, TEXAS
                                                                                                 12/29/2014 10:03:51 AM
                                                                                                       JEFFREY D. KYLE
                                                                                                                  CLERK

                                    03-12-00757-CR
VERNA LOUGRACE COOPER                                              IN THE COURT FILED IN
                                                                                OF APPEALS
                                                                           3rd COURT OF APPEALS
                                                                               AUSTIN, TEXAS
VS.                                                                 THIRD JUDICIAL DISTRICT
                                                                          12/29/2014 10:03:51 AM

STATE OF TEXAS                                                      SITTING INJEFFREY
                                                                               AUSTIN, D. KYLE
                                                                                   Clerk TEXAS



              TRAP 48.4 CERTIFICATE OF DELIVERY OF
                        CLIENT MATERIALS
TO THE HONORABLE COURT OF APPEALS:

       Comes Now Don Morehart, court appointed attorney for Appellant in this cause, and files
this certificate of delivery of client materials, and in support would show the court the following.
       On November 25, 2014, this Court issued its opinion denying relief in this cause.
       On November 30, 2014, the undersigned attorney forwarded a copy of this Court’s
Opinion, in substantial compliance with TRAP 48.4, along with a detailed explanation of
Appellant’s avenues to further attack the trial court’s judgment. Defendant confirmed receipt of
the opinion by telephone and by eMail transmission
       The undersigned attorney is court appointed. The undersigned attorney has concluded
that there is no meritorious basis to pursue a motion for rehearing in this matter, nor a petition
for discretionary review. Defendant does not have sufficient funds to pursue this matter further
and intends to await the mandate from the Court of Appeals.
                                                      Respectfully Submitted,

                                                      LAW OFFICES OF DON MOREHART,
                                                      Attorneys and Counselors at Law
                                                      316 West 12th Street, Suite 313
                                                      Austin, Texas 78701
                                                      TEL: 512.551.0404
                                                      FAX: 512.551.0405

                                                      _ /s/ Don Morehart ____
                                                      Don Morehart     SBN 14423700
                                                      Attorney for Appellant